Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     August 25, 2016

The Court of Appeals hereby passes the following order:

A17D0014. GERALD K. JOHNSON, JR. v. DIANE JOHNSON.

       Gerald K. Johnson and Diane Johnson were divorced on August 14, 2013.
Diane Johnson filed a motion for contempt against Gerald Johnson, alleging that he
violated a provision of the divorce decree that requires him to have visitation with
their 23-year-old son, who has Down Syndrome. The trial court granted Diane
Johnson’s motion for contempt, and in a subsequent order, granted attorney fees to
Diane Johnson. This application for discretionary appeal followed.
       Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody or holding
or declining to hold persons in contempt of such child custody judgment or orders”
are directly appealable. Additionally, “[u]nder Georgia law, visitation rights are a
part of custody.” Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013).
Because Gerald Johnson was held in contempt of a custody provision of the divorce
decree, he is entitled to a direct appeal.
      We will grant a timely-filed discretionary application if the lower court’s order
is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Gerald Johnson shall have ten days from the date of this order
to file a notice of appeal with the trial court. If, however, he has already filed a notice
of appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     08/25/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.